                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       CLOUDERA, INC.,                                  Case No. 21-cv-01217-HSG
                                   8                    Plaintiff,                          ORDER GRANTING IN PART AND
                                                                                            DENYING IN PART PLAINTIFF’S
                                   9              v.                                        ADMINISTRATIVE MOTION TO
                                                                                            STRIKE NEW ARGUMENTS
                                  10       DATABRICKS, INC., et al.,
                                                                                            Re: Dkt. No. 94
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           On May 27, 2021, Plaintiff filed an Administrative Motion to Strike New Arguments in

                                  14   Defendant’s Reply in Opposition to Defendant’s Motion to Dismiss the Amended Complaint or,

                                  15   Alternatively, For Leave to File Sur-Reply. Dkt. No. 94 (“Mot.”); 96 (“Opp.”). The Court

                                  16   GRANTS IN PART Plaintiff’s Administrative Motion as follows: The alternative argument on

                                  17   pages 5:15-7:2, and the subheading on page 5, of Defendant Databricks, Inc.’s Reply in Further

                                  18   Support of its Motion to Dismiss the Amended Complaint, see Dkt. No. 92, is stricken from the

                                  19   Reply Brief and will not be considered by the Court.1 Given this ruling, Plaintiff’s alternative

                                  20   request for leave to file a sur-reply is DENIED.

                                  21

                                  22           IT IS SO ORDERED.

                                  23   Dated: 6/3/2021

                                  24                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  25                                                   United States District Judge
                                  26
                                  27

                                  28
                                       1
                                        The Court DENIES Plaintiff’s request to strike page 5:6-14 and the remainder of the
                                       parenthetical on line 15 and footnote four.
